UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-2092


WILLIAM P. TRAINOR,

                Plaintiff - Appellant,

          v.

COMMITTEE OF UNSECURED CREDITORS OF MEDICAL DIAGNOSTICS
PRODUCTS, INCORPORATED; WOOD GUNDY LONDON LIMITED,

                Defendants – Appellees,

          v.

MEDICAL DIAGNOSTIC PRODUCTS, INCORPORATED,

                Debtor,

U.S. TRUSTEE-BALTIMORE,

                Trustee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:10-cv-01571-JFM)


Submitted:   May 26, 2011                    Decided:   May 31, 2011


Before KING, SHEDD, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.
William P. Trainor, Appellant Pro Se.     Edward Joseph Meehan,
SKADDEN, ARPS, SLATE, MEAGHER & FLOM, LLP, Washington, D.C., for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             William    P.    Trainor        seeks       to     appeal   the        district

court’s order denying his motion for a jury trial in his appeal

from    a    bankruptcy      court   order.              This    court   may        exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and    certain   interlocutory         and       collateral       orders,      28    U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                           The order Trainor

seeks   to    appeal   is    neither    a        final    order   nor    an    appealable

interlocutory or collateral order.                   Accordingly, we dismiss the

appeal for lack of jurisdiction.                  We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                                DISMISSED




                                             3